Exhibit 10.2

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of June 24, 2014, is
made and entered into by and between HedgePath Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Hedgepath, LLC, a Florida limited liability
company (the “Purchaser”).

WHEREAS, the Company desires to raise capital in the amount of One Million Five
Hundred Thousand Dollars ($1,500,000) via a private placement finance through
the issuance of Twenty Million (20,000,000) shares (the “Purchased Shares”) of
the Company’s common stock, par value $0.0001 per share (“Common Stock”); and

WHEREAS, the Purchaser wishes to purchase the Purchased Shares from the Company
on the terms and conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Defined Terms. The following capitalized terms used in this Agreement shall
have the following meanings:

(a) “Business Day” means any day except Saturday, Sunday or any other day on
which commercial banks located in New York, New York are required by law or
otherwise to be closed for business.

(b) “Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
instrumentality, court, legislative body, government or self-regulatory
organization, commission, court, tribunal or organization or any regulatory,
administrative or other agency, or any political or other subdivision,
department or branch of any of the foregoing.

(c) “Note Term” means the period beginning on the date hereof and ending on
December 31, 2014.

(d) “Proceeding” means an action, claim, suit, investigation or proceeding,
including, without limitation, an informal investigation or partial proceeding,
such as a deposition, whether commenced or threatened.

(e) “Purchaser Note” means that certain promissory note, the substantial form of
which is attached hereto as Exhibit A.

2. Purchase and Sale of Purchased Shares.

(a) Subject to the terms and conditions of this Agreement, the Purchaser
irrevocably and unconditionally agrees and undertakes to purchase, and the
Company agrees to sell and issue to the Purchaser, all of the Purchased Shares.
The per share purchase price of the Purchased Shares is $0.0.075 per share, and
the aggregate purchase price for the Purchased Shares is One Million Five
Hundred Thousand Dollars ($1,500,000) (the “Investment Amount”), which is
payable to the Company as provided for herein.



--------------------------------------------------------------------------------

(b) The payment of One Hundred Twenty-Five Thousand Dollars ($125,000) made by
the Purchaser to the Company on June 4, 2014 shall be deemed a partial funding
of the Investment Amount.

(c) An additional portion of the Investment Amount, in the amount of One Hundred
Twenty-Five Thousand Dollars ($125,000) (the “Closing Payment”), shall be funded
to the Company as of the date hereof.

(d) The remaining portion of the Investment Amount, in the amount of One Million
Two Hundred Fifty Thousand Dollars ($1,250,000), shall be funded to the Company
pursuant to the terms and conditions of the Purchaser Note during the Note Term.

3. Use of Proceeds. The parties acknowledge and agree that the Investment Amount
will be used for (a) the funding of clinical programs for SUBA Intraconazole for
the treatment of Gorlin’s Syndrome and (b) general operating costs for
management and expenses associated with the Company, including, without
limitation, the filing of a registration statement for a contemplated public
offering by the Company.

4. Deliveries. As of the date hereof:

(a) the Purchaser shall deliver to the Company, by wire transfer of immediately
available funds to a bank account designated by the Company, all payments due
hereunder;

(b) the Purchaser shall deliver to the Company the Purchaser Note, duly executed
by the Purchaser; and

(c) the Company shall issue and deliver to the Purchaser a stock certificate
representing the Purchased Shares.

5. Representations and Warranties.

(a) Mutual Representations. Each of the Purchaser and the Company represents and
warrants to each other that each of the following representations and warranties
is true and correct with respect to itself as of the date of this Agreement:

(i) It is an entity duly incorporated or otherwise organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. It is
neither in violation nor default of any of the provisions of its respective
certificate or articles of incorporation or organization, bylaws, operating
agreement, or other organizational or charter documents. It is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the

 

2



--------------------------------------------------------------------------------

case may be, could not have or reasonably be expected to result in a material
adverse effect, and no Proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

(ii) It has the requisite power and authority to enter into and to consummate
the transactions contemplated by this Agreement (and the Purchaser Note, in the
case of the Purchaser) and otherwise to carry out its obligations hereunder (and
thereunder, in the case of the Purchaser). Its execution, delivery and
performance of this Agreement (and the Purchaser Note, in the case of the
Purchaser) and the consummation by it of the transactions contemplated hereby
(and thereby, in the case of the Purchaser) have been duly authorized by all
necessary action, and no further approval or authorization is required by it,
its governing board, managers or other body or any of its stockholders, members
or owners in connection herewith (or therewith, in the case of the Purchaser).
It has duly executed this Agreement (and the Purchaser Note, in the case of the
Purchaser), and this Agreement (and the Purchaser Note, in the case of the
Purchaser) will constitute a valid and binding obligation enforceable against
itself in accordance with its respective terms.

(iii) Its execution, delivery and performance of this Agreement (and the
Purchaser Note, in the case of the Purchaser) does not and will not, and its
consummation of the transactions contemplated hereby (and thereby, in the case
of the Purchaser) do not and will not: (i) conflict with or violate any
provision of its certificate or articles of incorporation or organization,
bylaws, operating agreement, or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any lien, charge pledge, security interest, encumbrance, right of first refusal,
preemptive right or other restriction upon any of its (or any of its
subsidiaries’) properties or assets, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument or other understanding to which it (or any of its subsidiaries) is a
party or by which any of its (or any of its subsidiaries’) properties or assets
is bound or affected, or (iii) conflict with or result in a violation of any
law, statute, rule, regulation, order, judgment, injunction, decree or other
restriction of any Governmental Authority (as defined below) to which it (or any
of its subsidiaries) is subject (including federal and state securities laws and
regulations), or by which any of its (or any of its subsidiaries’) properties or
assets is bound or affected.

(iv) There are no Proceedings pending against its assets before any Governmental
Authority (nor, to its knowledge, is there any threat thereof) which would
impair in any way its ability to enter into and fully perform its commitments
and obligations under this Agreement (or the Purchaser Note, in the case of the
Purchaser) or the transactions contemplated hereby (or thereby, in the case of
the Purchaser).

(b) Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser that each of the following representations and
warranties is true and correct with respect to the Company as of the date of
this Agreement:

(i) The Purchased Shares are duly authorized, validly issued in compliance with
applicable law, fully paid and non-assessable, and free and clear of any liens,

 

3



--------------------------------------------------------------------------------

rights, or any other restriction, except for restrictions made in accordance
with this Agreement, the certificate of incorporation of the Company, as amended
or amended and restated, and applicable law.

(ii) The Company has obtained all material approvals required by any
Governmental Authority to carry on its business as now being conducted. Each of
such approvals is in full force and effect and the Company is in compliance in
all material respects with the terms and conditions of such approvals, and is
also in compliance in all material respects with all other provisions of any
applicable law, rule or regulation.

(c) Representations and Warranties of the Purchaser. The Purchaser represents
and warrants to the Company that each of the following representations and
warranties is true and correct with respect to the Purchaser as of the date of
this Agreement:

(i) The Purchaser acknowledges and understands that the Company is a start-up
venture with very limited current capital resources and that, therefore, an
investment in the Company involves a very high degree of risk and should not be
undertaken if the Purchaser cannot afford to lose the Purchaser’s entire
investment in the Company.

(ii) The Purchaser acknowledges that, prior to the execution of this Agreement,
the Purchaser has had the opportunity to ask questions of, and receive answers
or obtain additional information from, a representative of the Company
concerning the financial and other affairs of the Company, the Company’s
business plans and the terms and conditions of this Agreement and, to the extent
the Purchaser believes necessary in light of its knowledge of the Company’s
affairs, has asked such questions and received answers satisfactory to them.

(iii) The Purchaser acknowledges and confirms that: (i) the Purchaser can bear
the economic risk of the purchase of the Purchased Shares, including a total
loss of the Investment Amount and (ii) the Purchaser’s investment in the Company
is reasonable in relation to Purchaser’s net worth and financial needs.

(iv) The Purchaser is an “accredited investor” as defined by Rule 501 of
Regulation D promulgated under the U.S. Securities Act of 1933, as amended (the
“Act”), and has such knowledge and experience in financial and business matters
that such Purchaser is capable of evaluating the merits and risks of Purchaser’s
investment in the Purchased Shares, of making an informed investment decision
with respect thereto, and has the ability and capacity to protect Purchaser’s
interests.

(v) The Purchaser represents that the Purchased Shares are being purchased
solely for investment purposes, for Purchaser’s own account, and not as nominee
or agent for any third party person or entity and without any present intention
to sell or distribute all or any part of the Purchased Shares. The Purchaser has
not been formed for the specific purpose of acquiring the Purchased Shares.

(vi) The Purchaser has carefully considered and has discussed with the
Purchaser’s legal, tax, accounting and financial advisors, to the extent the
Purchaser has deemed necessary, the suitability of an investment in the
Purchased Shares and the Purchaser’s participation in the transactions
contemplated by this Agreement for the Purchaser’s particular

 

4



--------------------------------------------------------------------------------

federal, state, local and foreign tax and financial situation and has
independently determined that an investment in the Purchased Shares and
participation in the transactions contemplated by this Agreement are suitable
for the Purchaser. The Purchaser has relied solely on such advisors and not on
any statements or representations of the Company or any of its agents. The
Purchaser understands that the Purchaser (and not the Company) shall be
responsible for the Purchaser’s own tax liability that may arise as a result of
an investment in the Purchased Shares or the transactions contemplated by this
Agreement.

(vii) The Purchaser understands that the Purchased Shares are “restricted
securities” and as a result, the Purchaser acknowledges that the Purchased
Shares and any component thereof must be held indefinitely unless subsequently
registered under the Act or unless an exemption from such registration is
available.

(viii) The Purchaser represents that the Purchaser is not subscribing for the
Purchased Shares as a result of or subsequent to any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over the Internet, television or radio or presented at any
seminar or meeting or any public announcement or filing of or by the Company or
any of the Company’s affiliates, agents or representatives.

(ix) The Purchaser understands that the certificate for the Purchased Shares
issued hereunder, and any certificate issued hereafter evidencing any of the
Purchased Shares, shall bear customary restrictive legends.

6. Confidentiality. Except as required by law, rule or regulation, the Company
and the Purchaser shall keep the terms and conditions of this Agreement and the
transactions contemplated hereby as strictly confidential.

7. Indemnification. The Company and the Purchaser (in this context, each an
“Indemnifying Party”) will indemnify, defend and hold harmless the other party,
and each of its affiliates, directors, officers, stockholders, members,
managers, attorneys, accountants, agents and employees, and each of their
respective heirs, beneficiaries, successors and assigns (in this context, each
an “Indemnified Party”), from, against and in respect of all losses, damages,
liabilities and expenses (including reasonable legal fees and costs) imposed on,
sustained, incurred or suffered by or asserted against any Indemnified Party,
directly or indirectly relating to or arising out of any of the following:
(i) any fact or circumstance that constitutes a breach of any representation or
warranty of the Indemnifying Party contained herein; and (ii) any act or
omission that constitutes a breach of any covenant or agreement of the
Indemnifying Party contained herein or in the other documents contemplated
hereby (including, without limitation, the Purchaser Note).

8. Limitation of Liability. The sole and exclusive liability of the Company and
its affiliates, directors, officers, stockholders, attorneys, accountants,
agents, and employees, and each of their respective heirs, beneficiaries,
successors and assigns, under this Agreement or any other document contemplated
hereby (including, without limitation, the Purchaser Note), including, without
limitation, towards the Purchaser and its affiliates, directors, officers,
members, managers, attorneys, accountants, agents, and employees, and each of
their respective heirs, beneficiaries, successors and assigns, shall be limited
to the portion of the Investment Amount received by the Company from the
Purchaser.

 

5



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) Further Assurances. Each party hereto, at the reasonable request of the
other party hereto, shall execute and deliver such other instruments and do and
perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby.

(b) Headings. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement.

(c) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

(d) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.

(e) Entire Agreement. This Agreement together with the documents referred to
herein embodies the entire agreement between the parties and supersedes all
other agreements or understandings between the parties in connection to the
subject matters hereof and thereof.

(f) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(g) Amendments and Waivers. This Agreement may be amended or modified only by a
written instrument executed by the Company and the Purchaser. The observance of
any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a written instrument
executed by the party against whom enforcement of any such waived provision is
sought. No waiver of any breach or default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent breach, default or a waiver
of any other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

(h) Severability. In the event that any of the provisions of this Agreement
shall be held by a court or other body of competent jurisdiction, to be
unenforceable, the remaining portions of this Agreement shall remain in full
force and effect, and the parties agree that in such case they shall negotiate,
in good faith, a substitute, enforceable provision which most nearly effects the
parties’ intent in entering into this Agreement.

(i) Governing Law; Venue; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement, the
Purchaser Note or the transactions contemplated hereby shall be governed by the
internal laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether

 

6



--------------------------------------------------------------------------------

of the State of Delaware or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of Delaware.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the Hillsborough County, Florida for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT, THE PURCHASER NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

(j) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) one Business day after deposit with an overnight courier
service, in each case properly addressed to the party to receive the same; or
(iv) three Business days after deposit with registered U.S. mail . The addresses
and facsimile numbers for such communications shall be: (A) if to the Company,
HedgePath Pharmaceuticals, Inc., 324 Hyde Park Avenue, Suite 350, Tampa, Florida
33606, Fax Number: 813.527.0500, Email: nvirca@hedgepathpharma.com, Attention:
Chief Executive Officer, and (B) if to the Purchaser, Hedgepath, LLC, 324 Hyde
Park Avenue, Suite 350, Tampa, Florida 33606, Fax Number: 813.527.0500, Email:
feomdjr@gmail.com, Attention: Manager, or in each case, to such other address
and/or facsimile number as the recipient party has specified by written notice
given to each other party five (5) days prior to the effectiveness of such
change.

(k) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and enforceable against the party
actually executing such counterpart, and all of which together shall constitute
one and the same instrument. Such counterparts may be delivered by facsimile or
e-mail/.pdf transmission, which shall constitute valid delivery thereof.

[Remainder of page intentionally left blank.

Signature page immediately follows.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Purchaser and the Company has caused its
respective signature page to this Agreement to be duly executed as of the date
first written above.

 

COMPANY: HEDGEPATH PHARMACEUTICALS, INC. By:  

/s/ Nicholas J. Virca

Name:   Nicholas J. Virca Title:   President and CEO PURCHASER: HEDGEPATH, LLC
By:  

Black Robe Capital, LLC,

its Manager

By:  

/s/ Frank E. O’Donnell, Jr.

Name:   Frank E. O’Donnell, Jr. Title:   Manager

 

A-1